 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
          In re: PARLOR BELLEVUE LLC,
 7
                                Debtor.
 8

 9        EDMUND J. WOOD,
                                                         C18-1576 TSZ
10                              Plaintiff,
                                                         MINUTE ORDER
11            v.

12        SPINTOUCH INC,

13                              Defendant.

14
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
           (1)     This matter remains STAYED pending further proceedings before the
16 Bankruptcy Court. Within six months of the date of this Minute Order, counsel shall file
   a joint status report concerning the progress of proceedings before the Bankruptcy Court.
17 Failure to timely file such joint status report will be grounds for dismissing this case
   without prejudice.
18
           (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 16th day of April, 2019.

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
